Citation Nr: 1813060	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-58 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease (IHD), to include as due to herbicide exposure.  

2.  Entitlement to service connection for residuals of stomach cancer, to include liver and lymph metastases, and to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1961 to February 1965 and had additional service in the Air Force Reserve from February 1965 to September 1967.    

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2016 and March 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran did not incur an event, injury, or disease related to his current IHD during active duty service, to include being exposed to herbicides.  

2.  The Veteran did not incur an event, injury, or disease related to his current residuals of stomach cancer, to include liver and lymph metastases, during active duty service, to include being exposed to herbicides.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for IHD, to include as due to herbicide exposure, have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for entitlement to service connection for residuals of stomach cancer, to include liver and lymph metastases, and to include as due to herbicide exposure, have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has not raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2017); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon, 20 Vet. App. at 81; see 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The Veteran has not been provided with VA examinations for his service connection claims.  However, as explained below, the Board finds that there was no event, injury, or disease related to the Veteran's current IHD and residuals of stomach cancer that occurred in service.  VA, therefore, has no duty to provide medical examinations for these claims.

The Veteran contends that his current IHD and residuals of stomach cancer disorders were caused by his active duty service.  Because the evidence pertaining to these disorders is located is the same or similar documents, the Board shall analyze these claims together below.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. §§ 1110; 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.'"  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Furthermore, for the diseases listed in 38 C.F.R. § 3.309(e), including IHD and certain types of cancer, the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed.  Section 3.303(e) provides that when exposure to herbicide agents is established during active duty, diseases associated with herbicide exposure that manifest at any date, however remote, after service are entitled to service connection, unless they are clearly attributable to causes unrelated to service (intercurrent causes).  See 38 C.F.R. § 3.307(d).  The diseases listed at 38 C.F.R. § 3.309(e) must become manifest to a degree of 10 percent or more at any time after service, except for certain diseases, which are required to have manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during the active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C. § 7104(a) (2012).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his current IHD and residuals of stomach cancer disorders were caused by his in-service exposure to herbicide agents while stationed at Clark Air Force Base (AFB) in the Philippines, and while working on C-123 aircraft.  

Initially, the Board notes that the Veteran has been diagnosed with a heart disorder and residuals of stomach cancer.  For example, an October 2016 letter from a private doctor notes that he was diagnosed with coronary heart disease and status-post coronary artery bypass graft (CABG), and an October 2016 letter from the VA Agent Orange Registry shows that he was diagnosed with IHD.  Likewise, various private treatment records show treatment for stomach cancer since February 2008.  Thus, the first element of service connection for each disorder is met.  

However, regarding the second element of service connection, the Board finds that the Veteran did not incur an event, injury, or disease related to his current IHD or residuals of stomach cancer, to include liver and lymph metastases, during active duty service, to include being exposed to herbicides.  Specifically, the Veteran's service treatment records, including his September 1961 service enlistment and January 1965 service separation examinations, are silent as to complaints of or treatment for abnormal heart symptoms, including IHD, or any forms of cancer or its residuals.  The record, including the private and VA treatment records, shows that these disorders manifested in the 2000s, approximately 40 years after separation from service.  In fact, the Veteran does not contend that these disorders began during his active duty service.  He contends that they were caused by his in-service exposure to herbicide agents, including Agent Orange, because he worked on C-123 aircraft while stationed at Clark AFB.

The Board notes that there are various legal and procedural provisions for claims based upon exposure to herbicide agents in the Republic of Vietnam, Korea, and Thailand.  However, the record does not reflect, nor does the Veteran otherwise contend, he had such service.  Rather, the Veteran claimed throughout the appeal, including in April 2016, July 2016, September 2016, October 2016, April 2017, and June 2017 statements, that he was exposed to herbicide agents while he worked on aircraft which regularly flew into the Republic of Vietnam while stationed in the Philippines.  

Effective June 19, 2015, VA amended its regulation governing individuals presumed to have been exposed to certain herbicides by expanding the regulation to include an additional group consisting of individuals who performed service in the Air Force or Air Force Reserve under circumstances in which they had regular and repeated contact with C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era. 

Specifically, the new regulation states that an individual who performed service in the Air Force or Air Force Reserve under circumstances in which the individual concerned regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent. For purposes of this paragraph, "regularly and repeatedly operated, maintained or served onboard C-123 aircraft" means that the individual was assigned to an Air Force or Air Force Reserve squadron when the squadron was permanently assigned one of the affected aircraft and the individual had an Air Force Specialty Code (AFSC) indicating duties as a flight, ground maintenance, or medical crew member of such aircraft.  38 C.F.R. § 3.307(a)(6)(v).

A review of the Federal Register reveals that only some C-123s were used to actually spray herbicide in Vietnam.  80 Fed. Reg. 35,246 (June 19, 2015).  For this reason, the presumption of herbicide exposure under 38 C.F.R. § 3.307(a)(6)(v) is limited to contact with C-123 aircraft known to have been used to sprayed an herbicide agent during the Vietnam era.  This makes the C-123s a distinct case.

VA has published a list of military personnel who had regular and repeated exposure to contaminated Operation Ranch Hand (ORH) C-123s, used to spray Agent Orange in Vietnam, as flight, maintenance, or medical crew members.  See http://www.benefits.va.gov/compensation/docs/AO_C123_AFSpecialityCodesUnits.pdf.  Further, that list does include a unit assigned to the Philippines from 1969 to 1970 for Clark AFB and includes the 405th unit.  The Veteran's official service personnel records, including his DD-214, show that his military occupational specialty (MOS) was as an aircraft mechanic and that he was assigned to the 405th unit.  Additionally, these records, including a December 1964 Air Force Airman Performance report, show that the Veteran specifically worked on and was around C-123s during his station at Clark AFB.  However, as shown by the Veteran's DD-214 and other official personnel records, the Veteran's active duty service was prior to the dates necessary to qualify him for the presumption related to herbicide exposure while working on C-123 aircraft.  His DD-214 shows that he had active duty service from September 1961 to February 1965, and his service personnel records show that he departed Clark AFB in November 1964.  In order to qualify as working regularly and repeatedly operating, maintaining, or serving onboard C-123 aircraft while stationed at Clark AFB, the Veteran must have served at Clark AFB between 1969 and 1970.  Therefore, the Veteran has not met the criteria for herbicide exposure.  

Accordingly, as the second element of service connection, to include on a presumptive basis, is not met for current IHD and residuals of stomach cancer, to include liver and lymph metastases, the benefit of the doubt doctrine does not apply, and the Veteran's claims must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.



ORDER

Service connection for IHD, to include as due to herbicide exposure, is denied. 

Service connection for residuals of stomach cancer, to include liver and lymph metastases, and to include as due to herbicide exposure, is denied. 




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


